DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 14 is allowed. Examiner was unable to find a teaching or suggestion for why it would be obvious to have a stress control member whose first surface is flat while its second surface is curved.
Claims 2-5 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim USPA_20170123461_A1 in view of Ahn USPA_20190014669_A1.
1.	Regarding Claim 1, Kim discloses a flexible display (Title) comprising a display panel (paragraph 0014) and a folding area configured to be folded with respect to a folding axis extending in one direction, a non-folding area adjacent the folding area, a display area, and a non-display area adjacent the display area, and including a flat Kim discloses a window layer (corresponds to claimed outer member) over a surface of its display panel (Fig. 2A). However, Kim does not disclose the claimed stress control member.
2.	Ahn discloses a display device (Title) comprising a display panel including a non-bending region and a bending region (Abstract) and further comprising a stress control film on said display panel (paragraph 0025).
3.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the display device, of Kim, by using a stress control film, of Ahn. One of ordinary skill in the art would have been motivated in doing so in order to have the ability to control stresses within its device.
4.	Regarding Claims 6 and 7, Kim in view of Ahn suggests the thickness of the non-bending area to have a thickness as low as 100 microns or as high as 1000 microns (Kim: paragraph 0062) (corresponds to instant Claim 7) which indicates that as the thickness decreases towards the bending area it’ll be lesser than 100 microns, as is being claimed in instant Claim 6.
5.	Regarding Claim 8, Kim in view of Ahn suggests uniform thickness (Kim: see figures).
6.	Regarding Claims 9 and 10, Kim in view of Ahn suggests that a thickness of the curvature section in the bending area may gradually decrease away from the flat section FP (e.g., 
7.	Regarding Claim 11, Kim in view of Ahn suggests using materials for its stress control film that are used as PSAs (Ahn: paragraphs 0089, 0105).
8.	Regarding Claim 12, Kim in view of Ahn suggests its stress control film to be in contact with its outer member (corresponds to window layer) (Kim: see figures).
9.	Regarding Claim 13, Kim in view of Ahn suggests using organic materials for its protection films (Ahn: paragraph 0090).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 11, 2021